DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method for wireless communications at a first wireless device, comprising: transmitting, via a first beam and in a first set of symbols, a first set of data and a first reference signal associated with the first set of data on a data channel, wherein the first reference signal is for beam refinement; transmitting, via a second beam and in a second set of symbols, a second set of data and a second reference signal on the data channel, wherein the second reference signal is for the beam refinement; and receiving, from a second wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on transmitting the first reference signal and the second reference signal on the data channel.

In regard amended claim 14, the prior arts of record do not teach or disclose a method for wireless communications at a second wireless device, comprising: receiving, via a first beam of a first wireless device and in a first set of symbols, a first set of data and a first reference signal associated with the first set of data on a data channel, wherein the first reference signal is for beam refinement; receiving, via a second beam of the first wireless device and in a second set of symbols, a second set of data and a second reference signal on the data channel, wherein the second reference signal is for the beam refinement; and transmitting, to the first wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on receiving the first reference signal and the second reference signal on the data channel.

In regard amended claim 29, the prior arts of record do not teach or disclose an apparatus for wireless communications at a first wireless device, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, via a first beam and in a first set of symbols, a first set of data and a first reference signal associated with the first set of data on a data channel, wherein the first reference signal is for beam refinement; transmit, via a second beam and in a second set of symbols, a second set of data and a second reference signal on the data channel, wherein the second reference signal is for the beam refinement; and receive, from a second wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on transmitting the first reference signal and the second reference signal on the data channel.

In regard amended claim 30, the prior arts of record do not teach or disclose an apparatus for wireless communications at a second wireless device, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, via a first beam of a first wireless device and in a first set of symbols, a first set of data and a first reference signal associated with the first set of data on a data channel, wherein the first reference signal is for beam refinement; receive, via a second beam of the first wireless device and in a second set of symbols, a second set of data and a second reference signal on the data channel, wherein the second reference signal is for the beam refinement; and transmit, to the first wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on receiving the first reference signal and the second reference signal on the data channel.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 05/18/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476